Unlawfully transporting intoxicating liquor is the offense; penalty, confinement in the penitentiary for one year.
The motion for new trial was overruled and notice of appeal given on the 15th day of May, 1929. The statement of facts appears to have been filed in the trial court on the 15th of August, 1929, which was ninety-two days after the notice of appeal was given. The maximum time allowed by law was ninety days from the date *Page 383 
of the overruling of the motion for new trial. The bills of exception were likewise filed on the 15th day of August. Under the statute, in the absence of an order of extension, the maximum time for filing the bills of exception is thirty days after the date of the overruling of the motion for new trial. The statute controlling is Art. 760, C. C. P., 1925. See Mann v. State, 102 Tex.Crim. R.; also collation of cases in the supplement to Vernon's Ann. Tex. C. C. P., 1925, covering the period up to June, 1929, page 16, note 44. Consideration of the bills of exception and statement of facts is opposed by the State, and for the reason stated cannot be made the basis of review.
Finding no matters brought forward for review in a manner than can be considered, the judgment is affirmed.
Affirmed.
                      MOTION FOR REHEARING.